Title: To Benjamin Franklin from Pierre Bon de Corcelles and Other Applicants for Emigration, with Franklin’s Notes for Replies, 5 March 1779
From: Bon de Corcelles, Pierre,Franklin, Benjamin
To: Franklin, Benjamin


Of the nine people who applied to Franklin for his help in emigrating to America during the four months covered by this volume, three still believed that land in America was to be had for the asking.
Pierre Bon de Corcelles, whose letter is printed below, desires land for himself and some soldats-agriculteurs. So does Count Werzerÿ who, writing from Florence on March 25, explains under what conditions he and two companions, all three dissatisfied officers in the service of an unidentified Italian prince, would consider emigrating to America. Franklin is requested to observe the greatest discretion in his answer and to address it under cover to an Augustinian monk.
The conditions, written in Italian, are:
1. Freedom for all of them, including servants, to practice Catholicism.
2. To be granted a tract of fertile land, along with a furnished house, cattle, equipment, enough seed for two years and a number of Negroes or peasants to do the heavy work—this in lieu of an annual pension.
3. To be registered in some city chosen by Congress and be granted, for themselves and their posterity, all urban privileges.
One of the applicants has a mother, wife, and children, and it is hoped that the republic will show proper appreciation of such assets. All points, except the first one, are open to negotiation.
Gerard d’Auzéville also wants land. He came to see the Doctor on March 24 and hand-delivered an extremely long letter, full of nostalgia for life in the country and regret for having moved to Paris, on the advice of friends, only to find that there was no work for him in the capital—only hypocrisy and other vices, poverty and despair. But among the Americans, who have risen from the glorious ashes of the Greek and Roman republics, he will find a congenial climate. In a follow-up letter of April 9, the writer explains that he had found Franklin encouraging during his first visit, but was warned that he would need funds for his passage, equipment, and maintenance until his first crop; land was not to be had for free in the New World. Discouraged, but as flowery as ever, he praises American virtues while remaining quite vague about his personal circumstances.
The other six applicants are professional people. Aubry, who writes on March 6, is a twenty-year-old physician, son of the doctor who runs the mineral waters establishment in Luxeüil. He does not feel that his wish to go to America is a betrayal of his fatherland since the two are allied. Franklin sketched a reply: “That I am obliged to him for his Offers of Service, but have no Orders to send over any Physicians. That America is open to all French People who desire to settle there, but all Persons going hither must bear their own Expences—”
A professor and mining engineer by the name of Anthonius Albertus Vergeel writes in German from St. Petersburg on March 27: he is a Dutchman, thirty-years-old, unmarried, who has worked in various parts of Germany and in Siberia, and now wishes to become a citizen of the United States. He understands Latin, Greek, Russian, Spanish, French, German, and Dutch. Another Dutchman, Petrus Van Noemer, pens sixteen pages in Latin dated 9 Calend. Jun. A.C. 1779, which we interpret as May 24. After congratulating Franklin on a recent dispatch sent to Boston by the French king, promising his protection to the oppressed, he counts himself among those oppressed and tells his life story. Born in Zierikzee (Zeeland) to a middle-class family (his father was a senator and delegate to the provincial assembly), he was schooled in Greek and Latin, later acquired a medical degree in London, and then returned home to study philosophy and literature, while practicing medicine. To please his father, he became a senator in Middelburg and remained in that post for ten years. When the time came for a promotion, however, he was passed over in favor of a man with less seniority but better connections. After many discouraging episodes, he now thinks of “Libera America” as the solution to his difficulties. If Franklin could help him get there and recommend him to a patron, perhaps a member of Congress, he could work as a librarian for a yearly salary. He asks many questions about the country and indicates a preference for Philadelphia or Charleston.
Unmarried, in his early thirties, a lawyer from Bannalec in Brittany declares on June 7 that he trusts the new republic to secure him a fitting position. As to his moral standards, he can produce the best certificates from ecclesiastics, magistrates and officers; he feels free to emigrate now that his beloved mother has died. His signature, almost illegible, looks like “Evén.”
An accountant in the War Office in Vienna, named Bek, applies on June 10. He has studied philosophy and jurisprudence, served as secretary in Constantinople and now wants to devote himself to America. His references are minister Vergennes and count Zinzendorff, head of his current department.
Overcoming his shyness on June 11, L. F. G. E. Gedike, an eighteen-year-old student at a seminary, begs in German to be allowed to fulfill his dream of living in America and of helping the country maintain its liberty in any humble way he can. “A burning passion may be able to accomplish what years cannot.” The son of a preacher in Brandenburg, he is now an orphan, fast losing his zest for theology.
 
Monseigneur
De Moudon au Canton de Berne le 5e. Mars 1779.
Les lois constitutionelles de la nouvelle Republiq. des 13. Provinces unies d’ameriq. remplissent d’admiration tous ceux qui les connoissent et font desirer à tout homme, qui aime la liberté, de vivre dans un Paÿs où elle se trouve si bien conciliée avec l’ordre; quant à moi, non seulement je suis decidé à y aller finir ma Carriere, mais encore à employer mes petites facultés pour concourir à l’affermissement de la nouvelle constitution; ce sera ma Patrie d’adoption, la seule que je connoisse selon mes principes; dès là, il me semble que ce seroit une espèce de defection d’attendre que le grand ouvrage soit fini pour y aller habiter, qu’il y a de lhonneur et meme du devoir de partager les perils; mais simple particulier avec une fortune bien mediocre ma jonction seroit très peu de chose; n’importe nous ne devons que ce que nous pouvons.

Je puis avoir quelques soldats-agriculteurs robustes et braves qui passeroient chez vous sous ma conduite sils avoient l’assurance que là ils eussent du terrein à cultiver;
Pourriés vous donc Monseigneur me conceder à moi, au nom de vôtre Republiq. une certaine portion de Terre dans l’une des 13. Provinces (si possible dans celle de Pensilvanie) sous des conditions favorables?
Je me garderai bien, toutefois de presenter comme assuré un projet que plusieurs evenemens peuvent croiser, parceque je ne cherche pas à vous tromper, c’est pourquoy je consens que la concession prementionnée si elle est faisable soit conditionelle et quelle porte que j’aurai Cent acres de terre pour moi, arrivé sur les lieux, et en outre cinquante pour chaque personne de ma suite, où Tel nombre quil vous plaira de determiner pour le prix qui sera convenu sil netoit accordé gratis aux Charges et conditions de droit envers le gouvernement.
Autant eloigné des lieux que je le suis il peut arriver que je megare dans mon projet, peut être meme ce que je sollicite est-il impossible; en ce Cas puis-je me flatter Monseigneur d’avoir une notice en redressement & si la chose est faisable oserois-je vous prier de m’honnorer d’une Reponse? Je vous indiquerai incessamment à Paris une personne notable et connuë en Cour qui vous donnera des Temoignages suffisans de ma loyauté et de ma Candeur: Et dans l’un comme dans l’autre cas Votre Excellence daignera faire attention que ma resolution quoique bien juste seroit considerée par nos aristocrates Bernois comme un Crime d’Etat si elle leur etoit connuë: on nous dit libres et Cependant on nous puniroit duser de nôtre liberté en changeant de Patrie; Cest pourquoy je supplie instamment Vôtre Excellence de garder ce secret et de pardonner ma liberté en faveur de zèle qui manime et des sentimens de respect et de Confiance avec les quels je suis Monseigneur De vôtre Excellence Le trés humble et trés Obeïssant Serviteur
Pierre Bon DE Corcelles
 
Endorsed: That I am obliged to him for his Good Will to America.— That the Lands in Pensilvania not yet granted, all belong to the Proprietary Mr Penn. That he sells them for 5 £ Sterling the 100 Acres. A Price so low that probably the Gentlemen would chuse rather to purchase than accept them as a Gift. That no Lands are given to encourage Strangers to settle in that Province. A Good Climate, good Air, good Soil, good Government, good Laws & Liberty, have been found sufficient Encouragements, without hiring Inhabitants by other Gifts: and all those he will meet with, besides an honest virtuous People, who receive Strangers with a sincere Welcome, and will respect his Talents.
Notations in different hands: Bon de Corcelles Mars 5. 1779 / Pierre bon Da Corcellin Moudon 5. Mars 1779.
